DETAILED ACTION
This office action is in response to RCE filed on 12/10/2021.
Claims 1-20 are pending of which claims 1, 8 and 15 are independent claims.

Information disclosure
IDS, filed on 03/19/2019, is considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  trained machine learning model, wherein: a predicted association event comprises a prediction that one or more client devices will request to connect to a first access point of the plurality access points at a future time, and the  predicted association event indicates expected or incoming  data rates; allocating the access points to radio frequency (RF) sites; and configuring at least one of the RF sites to use a suggested data rate, based on the predicted association event and the expected data rates.  
.
Claims 1-7 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…training a machine learning model to predict future association events based on the historical association data; the training comprising using one or more records of the historical association data as input and one or more subsequent records of the historical association data as target output to refine the machine learning model” as specified in claim 1. 

Claims 8-14  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 8,    “… collecting current association data from the plurality of access points; generating at least one predicted association event by processing the current association data using the trained machine learning model, wherein: the at least one predicted association event comprises a prediction that one or more client devices will request to connect to a first access point of the plurality access points at a future time, and the at least one predicted association event indicates expected data rates of the one or more client devices” as specified in claim 8.  

Claims 15-20 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “… allocating the plurality of access points to a plurality of radio frequency (RF) sites based on the at least one predicted association event; and configuring at least one of the plurality of RF sites to use a suggested data rate, based on the predicted association event and the expected data rates” as specified in claim 15. 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Armolavicius (US Pub. No. 20170230267) discloses association of roaming to historical data. However the disclosure of  Armolavicius taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with training a machine learning model to predict future association events based on the historical association data; the training comprising using one or more records of the historical association data as input and one or more subsequent records of the historical association data as target output to refine 

Ganu (US Pub.  20140274037) discloses a set of access point association with client devices. However the disclosure of  Ganu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with collecting current association data from the plurality of access points; generating at least one predicted association event by processing the current association data using the trained machine learning model, wherein: the at least one predicted association event comprises a prediction that one or more client devices will request to connect to a first access point of the plurality access points at a future time, and the at least one predicted association event indicates expected data rates of the one or more client devices as claimed in claims 1, 8 and 15  in combination with other limitations recited as specified in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476